Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
 
EXAMINER'S AMENDMENT
Claims 2, 6-7, 9-10, 14, 16-17 and 24-26 are canceled.

1.  (Currently Amended)  A display system comprising:
a display device comprising:
a display portion on a substrate;
a first curvature control mechanism comprising a first plurality of electromagnets provided along an end of the display portion; and
a second curvature control mechanism comprising a second plurality of electromagnets provided along an opposite end of the display portion;
a distance data detection sensor configured to obtain distance data of a distance between a user and the distance data detection sensor;
a curvature control circuit configured to control a curvature of the display device on a basis of the distance data by controlling operation of the first curvature control mechanism and the second curvature control mechanism; and
a display control circuit configured to control an image to be displayed on the display portion in accordance with the distance data,
wherein the first curvature control mechanism and the second curvature control mechanism do not extend beyond the display portion in a horizontal direction,
wherein each electromagnet of the first plurality of electromagnets and the second plurality of electromagnets has a rectangular shape whose long sides are orthogonal to a long side of the first curvature control mechanism and the second curvature control mechanism, and
wherein short sides of the electromagnets of the first plurality of electromagnets and the second plurality of electromagnets are parallel to a curving end of the display portion.

2.  (Canceled)

3.  (Original)  The display system according to claim 1, wherein:
the first plurality of electromagnets comprises a first electromagnet and a second electromagnet adjacent to each other,
the first electromagnet is electrically connected to a first wiring, and


4.  (Original)  The display system according to claim 3, wherein the second electromagnet is configured to be supplied with a current in a same direction as a current flowing in the first electromagnet in a first state and a current in an opposite direction to a current flowing in the first electromagnet in a second state.

5.  (Original)  The display system according to claim 3, wherein the display device is configured to be changed in shape in accordance with magnetic attraction or magnetic repulsion between the first electromagnet and the second electromagnet.

6.  (Canceled)

7.  (Canceled)

8.  (Currently Amended)  A display system comprising:
a display device comprising:
a display portion on a substrate;
a first curvature control mechanism comprising a first plurality of electromagnets provided along an end of the display portion; and

a distance data detection mechanism comprising a movable portion, wherein the distance data detection mechanism further comprises a distance data detection sensor provided over the movable portion and configured to obtain distance data of a distance between a user and the distance data detection sensor;
a positional data detection sensor configured to detect user positional data; [[and]]
a movable portion control circuit configured to control the movable portion on a basis of the user positional data;
a curvature control circuit configured to control a curvature of the display device on a basis of the distance data by controlling operation of the first curvature control mechanism and the second curvature control mechanism; and
a display control circuit configured to control an image to be displayed on the display portion in accordance with the distance data,
wherein the first curvature control mechanism and the second curvature control mechanism do not extend beyond the display portion in a horizontal direction,
wherein each electromagnet of the first plurality of electromagnets and the second plurality of electromagnets has a rectangular shape whose long sides are orthogonal to a long side of the first curvature control mechanism and the second curvature control mechanism, and
wherein short sides of the electromagnets of the first plurality of electromagnets and the second plurality of electromagnets are parallel to a curving end of the display portion.

9.  (Canceled)

10.  (Canceled)

11.  (Original)  The display system according to claim 8,
wherein:
the first plurality of electromagnets comprises a first electromagnet and a second electromagnet adjacent to each other,
the first electromagnet is electrically connected to a first wiring, and
the second electromagnet is electrically connected to a second wiring that is different from the first wiring so that a direction of a current flowing in the second electromagnet is able to be changed independently of the first electromagnet.

12.  (Original)  The display system according to claim 11, wherein the second electromagnet is configured to be supplied with a current in a same direction as a current flowing in the first electromagnet in a first state and a current in an opposite direction to a current flowing in the first electromagnet in a second state.



14.  (Canceled)

15.  (Currently Amended)  A display system comprising:
a display device comprising:
a display portion on a substrate;
a first curvature control mechanism comprising a first plurality of electromagnets provided along an end of the display portion; and
a second curvature control mechanism comprising a second plurality of electromagnets provided along an opposite end of the display portion;
a distance data detection sensor configured to obtain distance data of a distance between a user and the distance data detection sensor;
a curvature control circuit configured to control a curvature of the display device on a basis of the distance data by controlling operation of the first curvature control mechanism; and
a display control circuit configured to control an image to be displayed on the display portion in accordance with the distance data,
wherein:
the first plurality of electromagnets comprising a first electromagnet, a second electromagnet, and a third electromagnet,

a first axis passes through a midpoint of the first electromagnet and a midpoint of the second electromagnet,
the third electromagnet is in a second row,
a center axis of the third electromagnet passes through a midpoint of a distance between the first electromagnet and the second electromagnet,
the center axis is orthogonal to the first axis, [[and]]
the first curvature control mechanism and the second curvature control mechanism do not extend beyond the display portion in a horizontal direction,
each electromagnet of the first plurality of electromagnets and the second plurality of electromagnets has a rectangular shape whose long sides are orthogonal to a long side of the first curvature control mechanism and the second curvature control mechanism, and
short sides of the electromagnets of the first plurality of electromagnets and the second plurality of electromagnets are parallel to a curving end of the display portion.

16.  (Canceled)

17.  (Canceled)

18.  (Original)  The display system according to claim 15, wherein:
the first electromagnet is electrically connected to a first wiring, and


19.  (Original)  The display system according to claim 18, wherein the second electromagnet is configured to be supplied with a current in a same direction as a current flowing in the first electromagnet in a first state and a current in an opposite direction to a current flowing in the first electromagnet in a second state.

20.  (Original)  The display system according to claim 18, wherein the display device is configured to be changed in shape in accordance with magnetic attraction or magnetic repulsion between the first electromagnet and the second electromagnet.

21.  (Previously Presented)  The display system according to claim 1, further comprising:
a first plurality of magnetic shield layers between the substrate and the first plurality of electromagnets, and
a second plurality of magnetic shield layers between the substrate and the second plurality of electromagnets.

22.  (Previously Presented)  The display system according to claim 8, further comprising:

a second plurality of magnetic shield layers between the substrate and the second plurality of electromagnets.

23.  (Previously Presented)  The display device according to claim 15, further comprising:
a first plurality of magnetic shield layers between the substrate and the first plurality of electromagnets, and
a second plurality of magnetic shield layers between the substrate and the second plurality of electromagnets.

24.  (Canceled)

25.  (Canceled)

26.  (Canceled)

Allowable Subject Matter
Claims 1, 3-5, 8, 11-13, 15 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Hong (US 2014/0321073) or Lee (US 2014/0354519) does not disclose a distance data detection sensor configured to obtain distance data of a distance between a user and the distance data detection sensor; a curvature control circuit configured to control a curvature of the display device on a basis of the distance data by controlling .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STANLEY TSO/Primary Examiner, Art Unit 2847